Case: 1:20-cr-00280 Document #: 1 Filed: 06/05/20 Page 1 of 11 PagelD #:1

AO 91 (Rev. 11/11) Criminal Complaint AUSA Prashant Kolluri (312) 886-9085
UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF ILLINOIS
EASTERN DIVISION F 4 L E D

UNITED STATES OF AMERICA JUN 05 2020
CASE NUMBER: 20 CR 280

¥. MAGISTRATE JUDGE

GABRIEL A. FUENTE
PARIS MICKLE and UNDER SEAL S
TAHKISHA HODGE

CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about June 2, 2020, at Chicago, in the Northern District of Illinois, Eastern Division, the defendants
violated:
Code Section Offense Description

Title 18, United States Code, Section 371 conspired with each other, and with others unknown,
to commit an offense against the United States,
namely, bank theft, in violation of Title 18, United
States Code, Section 2113(b).

This criminal complaint is based upon these facts:

X_ Continued on the attached sheet.

bc O_VocleLog sx

WARD P. YODER
Special Agent, Real Bureau of Investigation
(FBD

Pursuant to Fed. R. Crim. P. 4.1, this complaint is presented by reliable electronic means. The above-named
agent provided a sworn statement attesting to the truth of the foregoing affidavit by telephone.

Date: June 5, 2020 S@ As =

Judge’s signature

 

City and state: Chicago, Illinois GABRIEL A. FUENTES, U.S. Magistrate Judge
Printed name and title
Case: 1:20-cr-00280 Document #: 1 Filed: 06/05/20 Page 2 of 11 PagelD #:2

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF ILLINOIS
AFFIDAVIT

I, WARD P. YODER, being duly sworn, state as follows:

i; I am a Special Agent with the Federal Bureau of Investigation, and have
been so employed for approximately 11 years. My current responsibilities include the
investigation of violent crimes, including, among others, kidnapping, bank robbery,
and the apprehension of violent fugitives.

2 This affidavit is submitted in support of a criminal complaint alleging
that PARIS MICKLE and TAHKISHA HODGE have conspired with each other, and
with others unknown, to commit bank theft, in violation of Title 18, United States
Code, Section 2113(b), all in violation of Title 18, United States Code, Section 371.

3. Because this affidavit is being submitted for the limited purpose of
establishing probable cause in support of a criminal complaint charging MICKLE and
HODGE with conspiracy, I have not included each and every fact known to me
concerning this investigation. I have set forth only the facts that I believe are
necessary to establish probable cause to believe that the defendants committed the
offense alleged in the complaint.

4, The information set forth in this affidavit is based on multiple sources,
including but not limited to, my personal knowledge, my review of documents and

reports related to this investigation, witness interviews, my review of surveillance
Case: 1:20-cr-00280 Document #: 1 Filed: 06/05/20 Page 3 of 11 PagelD #:3

video recordings related to this investigation, and information conveyed to me by
other local and federal law enforcement officers.
The June 2, 2020 Attempted Theft of the PNC Bank ATM

5. On or about June 2, 2020, beginning at approximately 1:50 a.m., a group
of individuals attempted to steal U.S. currency located in the drive-through PNC
Bank ATM located at 8700 South Cottage Grove Avenue, Chicago, Illinois (the “PNC
Bank ATM”). MICKLE and HODGE were later identified through the investigation
described below as two of the individuals conspiring with each other, and with others
unknown, to break into the ATM in order to take and carry away money belonging
to, or in the care, custody, control, management, or possession of PNC Bank, the
deposits of which were then insured by the Federal Deposit Insurance Corporation
(“FDIC”), in violation of Title 18, United States Code, Section 2113(b).

6. Below is a Google Maps image of the PNC Bank ATM:

 
Case: 1:20-cr-00280 Document #: 1 Filed: 06/05/20 Page 4 of 11 PagelD #:4

7. The PNC Bank ATM and associated PNC Bank building were equipped
with surveillance video on June 2, 2020, which law enforcement has obtained and I
have reviewed. That video shows multiple individuals surrounding the PNC Bank
ATM starting at approximately 1:50 a.m. on June 2, 2020. In particular, at
approximately 2:05 a.m., an individual with long dreadlocks, a gray hooded
sweatshirt, and light-colored jeans, who is later identified as MICKLHE, entered the
area of the PNC Bank ATM. At approximately 2:13 a.m., an individual with a black
hooded sweatshirt, black glasses, black head covering, and black pants, who is later
identified as HODGE, entered the area of the PNC Bank ATM. Below are still images
taken from the surveillance video footage showing MICKLE and HODGE (both
outlined in red squares), along with other individuals, at the PNC Bank ATM at

approximately 2:13 a.m. on or about June 2, 2020.

 
Case: 1:20-cr-00280 Document #: 1 Filed: 06/05/20 Page 5 of 11 PagelD #:5

 

8. Over the next approximately 10 minutes, MICKLE and HODGE
conspired with each other, and with others unknown, to forcibly remove the PNC
Bank ATM from its enclosure and attempt to steal the cash inside the ATM. In
furtherance of, and to effect the object of, the conspiracy, MICKLE and HODGE
committed and caused overt acts as described below.

9: The ATM and bank surveillance video captures individuals in the group
working together attempting to access the U.S. currency in the PNC Bank ATM. The
video captures MICKLE using a blue blow torch to try to gain access to the ATM.
Below is a still image taken from the surveillance video footage showing MICKLE

with the blow torch.
Case: 1:20-cr-00280 Document #: 1 Filed: 06/05/20 Page 6 of 11 PagelD #:6

 

10. The bank surveillance video footage later shows a black Ford SUV,
which was being driven by HODGE, with a chain connected to the rear of the vehicle.
The video footage further shows that MICKLE and other individuals worked together
to attach the chain from the rear of the vehicle to the PNC Bank ATM in an attempt
to gain access to the ATM by having the vehicle then drive off.

11. The video footage then shows the Ford SUV backing away from a
responding Chicago Police Department (“CPD”) vehicle at approximately 2:22 a.m.,

as depicted in the below image.
Case: 1:20-cr-00280 Document #: 1 Filed: 06/05/20 Page 7 of 11 PagelD #:7

 

<> Mb fF. Rete xt £22251 12 o

MICKLE and HODGE are Arrested by CPD

12. According to police reports, CPD officers were responding to a call of a
person with a gun at or around the PNC Bank ATM when they observed the black
Ford SUV used in the attempted theft of the PNC Bank ATM backing away from the
responding CPD car, with the chain still attached to the vehicle.

13. According to police reports, when the CPD officers arrived on the scene,
they observed MICKLE walking southbound from the PNC Bank ATM. CPD officers
attempted to make a street stop of MICKLE at approximately 8734 South Cottage
Avenue, Chicago, Illinois, and requested that MICKLE identify himself. According
to the reports, MICKLE responded “Hell no, you ain’t catching me,” and fled. The

police reports state that MICKLE was apprehended a short while later in the
Case: 1:20-cr-00280 Document #: 1 Filed: 06/05/20 Page 8 of 11 PagelD #:8

backyard of a residence located at 738 East 88th Street, Chicago, Illinois. MICKLE
was then taken to a local police station for further processing.

14. According to police reports, when CPD officers arrived on the scene, they
saw HODGE driving a black Ford Edge SUV with Illinois license plate number
AF61155. The police reports state that when HODGE realized that CPD officers had
seen her, she fled westbound in the vehicle while unsuccessfully attempting to drag
the PNC Bank ATM using a chain with a hook that was connected to the vehicle.
CPD officers apprehended HODGE moments later after a short car chase. CPD
officers searched the vehicle and found a torch, a pry bar, and a chain with a hook
attached to the rear of the vehicle.

15. The following still image from CPD body-worn camera footage that I
have reviewed shows HODGE immediately following her arrest. In both the below
image of HODGE and the bank video surveillance footage, HODGE is wearing a black

sweatshirt, black pants, black glasses, and a black head covering.

Pl EL espe Pa ee il
ran

AXON BODY 3 XG6@3S9AHHX

 
Case: 1:20-cr-00280 Document #: 1 Filed: 06/05/20 Page 9 of 11 PagelD #:9

16. The following still image from CPD body-worn camera footage that I
have reviewed shows the black Ford SUV that HODGE was driving at the time of her
arrest. In both the below image and the bank video surveillance footage, the vehicle

is depicted as a black Ford SUV.

2020-06-02 @2:34:10 -0500 iN
AXON BODY 3 XG@3SAHHX a

 

17. The following still images from CPD body-worn camera footage that I
have reviewed show MICKLE following his arrest. In both the below images of

MICKLE and the bank video surveillance footage, MICKLE is wearing a gray hooded

sweatshirt, light-colored jeans, and has long dreadlocks.
Case: 1:20-cr-00280 Document #: 1 Filed: 06/05/20 Page 10 of 11 PagelD #:10

PIPL Te Pa Poe ae ee 131 LN
AXON BODY 3 X6@39BQHE ba
Wh
iv

 

18. Based on my review of the PNC Bank surveillance video footage and the
available CPD body-worn camera footage, I believe the distinctive clothing and
overall physical appearance of MICKLE and HODGE are consistent with the
distinctive clothing and overall physical appearance of two individuals involved in
various capacities in attempting to access the PNC Bank ATM.

MICKLE is Interviewed by CPD

19. After MICKLE was read his Miranda rights, MICKLE was interviewed
Case: 1:20-cr-00280 Document #: 1 Filed: 06/05/20 Page 11 of 11 PagelD #:11

by law enforcement. I have spoken to the law enforcement officer who interviewed
MICKLE, and that interview was also audio and video recorded. When questioned
about the attempted theft of the PNC Bank ATM, MICKLE indicated in effect that
he used a tool in an attempt to open the ATM and was subsequently arrested down
the street.
Conclusion

20. Based on the foregoing facts, I respectfully submit that there is probable
cause to believe that, on or about June 2, 2020, PARIS MICKLE and TAHKISHA
HODGE conspired with each other, and with others unknown, to take and carry away
money belonging to, or in the care, custody, control, management, or possession of
PNC Bank, 8700 South Cottage Grove Avenue, Chicago, Illinois, the deposits of which
were then insured by the FDIC, in violation of Title 18, United States Code, Section

2113(b), all in violation of Title 18, United States Code, Section 371.

FURTHER AFFIANT SAYETH NOT.

Luo 7: Vode ty PX

WARD P. YODER —
Special Agent
Federal Bureau of Investigation

Subscribed and sworn to telephonically
this 5th day of June, 2020

[UC a Se
Honorable GABRIEL A. FUENTES
United States Magistrate Judge
